DETAILED ACTION
In response to communication filed on 9/30/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2020, 10/2/2020, and 2/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “an RLC header” is an acronym and has not been previously defined.  The claim should recite “a radio link control (RLC) header” accordingly.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation “a PDCP layer” is an acronym and has not been previously defined.  The claim should recite “a packet data convergence protocol (PDCP) layer” accordingly.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation “URLLC” is an acronym and has not been previously defined.  The claim should recite “ultra-reliable low latency communications (URLLC)” accordingly.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the limitation “eMBB” is an acronym and has not been previously defined.  The claim should recite “enhanced mobile broadband (eMBB)” accordingly.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a controller” in claims 1-12,17 and 20, and the “a reception controller” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 3, the limitation “the bit” lacks antecedent basis and it is unclear to whether the claimed bit is the same or different from “the reserve bit” in claim 1.
	Regarding claim 11, the limitation “concatenate the RLC header and a PDCP header and omit a portion of a sequence number of a header” is indefinite because it is unclear to the header is supposed to be the RLC header or the PDCP header.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4,6, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. 2019/0306801)(Z1 hereafter) in view of Oppo et al. (“RLC segmentation in NR”)(O1 hereafter).

Regarding claims 1 and 19, Z1 teaches a base station device [refer Fig. 3; 120A] comprising: a transmitter [refer Fig. 3; 320A] configured to transmit first data of a first type (i.e. eMBB) and second data of a second type (i.e. URLLC)(a base station may multiplex a first type of data with a second type of data and transmit them to wireless devices)[paragraph 0192]; and 
a controller (i.e. processor)[refer Fig. 3; 321A][paragraph 0057] and the transmitter multiplexes and transmits the first data and the second data [paragraph 0192].  
However, Z1 fails to disclose the controller is configured to omit, when the transmitter multiplexes and transmits the first data and the second data, at least a portion of a segmentation offset or at least a portion of a reserve bit included in an RLC header of the second data.
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 2, Z1 fails to disclose that the controller is configured to omit, from the RLC header, the segmentation offset and add segmentation information indicating an order of segmentation of the second data.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4] and a new field FI field can identify a divided RLC-SDU that would indicate the head or tail of an entire RLC SDU (i.e. segmentation information indicating order)[page 3; section 2.2; Proposal 2; Table 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header and a FI field for identifying SDU segments in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 3, Z1 fails to disclose the segmentation information has a plurality of bits, and the controller turns ON, from among the plurality of bits, the bit in accordance with the order of segmentation of the second data.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4] and a new field FI field (i.e. the bit in accordance with order of segmentation) can identify a divided RLC-SDU that would indicate the head or tail of an entire RLC SDU [page 3; section 2.2; Proposal 2; Table 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header and a FI field for identifying SDU segments in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 4, Z1 fails to disclose when the order of segmentation of the second data is placed at a starting position, the controller is configured to omit the segmentation offset.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains either a complete RLC-SDU or the first segment of a RLC SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header and a FI field for identifying SDU segments in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 6, Z1 fails to disclose when the second data is not segmented, the controller is configured to omit the segmentation offset.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 13, Z1 teaches the second data has a fixed length (i.e. short duration)(URLLC data is to be sent within a short duration in an uplink slot)[paragraph 0193].  

Regarding claim 14, Z1 teaches the second type includes URLLC [paragraph 0192].  

Regarding claim 15, Z1 teaches the first type includes eMBB [paragraph 0192].  

Regarding claim 16, Z1 teaches the second data has a data size less than that of the first data (URLLC data is sent in a shorter duration than transmission duration for eMBB data)[paragraph 0193].   

Regarding claim 17, Z1 teaches the controller is configured to notify a device (i.e. wireless device), which is a destination of transmission of the second data (the URLLC data for a second device)[paragraph 0192], of information relating to a format of the RLC header (i.e. RLC layer configuration information)[paragraph 0156] to be used to transmit the second data (a packet, such as an URLLC packet, may be sent with a first format on a resource)[paragraph 0180].

Regarding claim 18, Z1 teaches terminal device (i.e. wireless device)[refer Fig. 3; 110] comprising: 
a receiver [refer Fig. 3; 310] configured to receive first data of a first type (i.e. eMBB) and second data of a second type (i.e. URLLC)(a base station may multiplex a first type of data with a second type of data and transmit them to wireless devices)[paragraph 0192]; and 
a reception controller [refer Fig. 3; 314] configured to retrieve, as the second data, data included in a region of the first data (eMBB data packets may be of a large packet size and URLLC data packets are of a small size, the packets can be multiplexed to improve radio resource utilization)[paragraph 0168] when the receiver receives the first data and the second data multiplexed [paragraph 0192].
However Z1 fails to disclose retrieving an RLC header with at least a portion of a segmentation offset or at least a portion of a reserve bit is omitted when the receiver receives the first data and the second data multiplexed.
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 20, Z1 teaches a communication system comprising: 
a base station device [refer Fig. 3; 120A] including a transmitter [refer Fig. 3; 320A] configured to transmit first data of a first type (i.e. eMBB) and second data of a second type (i.e. URLLC)(a base station may multiplex a first type of data with a second type of data and transmit them to wireless devices)[paragraph 0192]; and 
a controller (i.e. processor)[refer Fig. 3; 321A][paragraph 0057] and the transmitter multiplexes and transmits the first data and the second data [paragraph 0192]; and 
a terminal device [refer Fig. 3; 110] including a receiver [refer Fig. 3; 310] that receives the first data (i.e. eMBB) and the second data (i.e. URLLC)(a base station may multiplex a first type of data with a second type of data and transmit them to wireless devices)[paragraph 0192]; and 
a reception controller [refer Fig. 3; 314] that retrieves, as the second data, data included in a region of the first data (eMBB data packets may be of a large packet size and URLLC data packets are of a small size, the packets can be multiplexed to improve radio resource utilization)[paragraph 0168] when the receiver receives the first data and the second data multiplexed [paragraph 0192].
However, Z1 fails to disclose the controller is configured to omit, when the transmitter multiplexes and transmits the first data and the second data, at least a portion of a segmentation offset or at least a portion of a reserve bit included in an RLC header of the second data and the receiver of the terminal retrieving an RLC header with at least a portion of a segmentation offset or at least a portion of a reserve bit is omitted when the receiver receives the first data and the second data multiplexed.
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of O1, as applied to claim 1, in further view of NTT et al. (“Email discussion report on SO segmentation”)(N1 hereafter).

Regarding claim 5, Z1 fails to disclose when the order of segmentation of the second data is placed at an ending position, the controller is configured to omit the segmentation offset.  
N1, in the field of SO-based segmentation, discloses for consideration for both segmentation and resegmentation as a baseline in NR user plane to support high data rates, analyzing the overhead for low data rate cases [page 1; section 1], in which one proposal for designing an RLC header would be to not include an SO field when the middle or end of an RLC SDU is segmented [page 14; section 3; proposal 4; “RLC header is to be designed with the following principles…RLC header does not include SO field when the beginning of the RLC SDU is segmented.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header when the end of an SDU is segmented as taught by N1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of O1, as applied to claim 1, in further view of Kim et al. (US Pub. 2019/0281655)(K1 hereafter).

Regarding claim 7, Z1 fails to disclose the controller is further configured to omit at least a portion of the segmentation offset and at least a portion of the reserve bit.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].
However Z1 in view of O1 fails to disclose omit at least a portion of the reserve bit.  
K1 discloses that PDUs may have reserved bits that may be omitted [paragraph 0109].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] in view of O1 for not using a segmentation offset in an RLC header to incorporate the omission of fields such as reserved bits as taught by K1.  One would be motivated to do so to provide the use of a known technique in order to reduce overhead.

Claims 8,9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of O1, as applied to claim 1, in further view of CMCC et al. (“Further thoughts on concatenation at PDCP”)(C1 hereafter).

Regarding claim 8, Z1 fails to disclose the controller is further configured to omit a portion of a region in which a sequence number of an RLC layer is stored.  
	C1 discloses a discussion into the benefits of concatenation at PDCP [page 1; section 1], a header can be shared between PDCP and RLC by using PDCP concatenation [page 1; section 2; Observation 1], PDCP concatenation reduces RLC sequence number (SN) consumption (i.e. omit a portion of a region in which a sequence number of an RLC layer is stored) [page 1 section 2; Observation 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using a PDCP layer and RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP concatenation that would reduce RLC SN consumption or use as taught by C1.  One would be motivated to do so to provide a means of reducing overhead in NR [refer C1; page 1 section 2; Observation 3].

Regarding claim 9, Z1 fails to disclose the controller is further configured to omit a portion of a region in which a sequence number of a PDCP layer is embedded.  
	C1 discloses a discussion into the benefits of concatenation at PDCP [page 1; section 1], a header can be shared between PDCP and RLC by using PDCP concatenation [page 1; section 2; Observation 1], PDCP concatenation reduces RLC sequence number (SN) consumption (i.e. omit a portion of a region in which a sequence number of a PDCP layer is embedded) [page 1 section 2; Observation 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using a PDCP layer and RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP concatenation that would reduce SN consumption or use as taught by C1.  One would be motivated to do so to provide a means of reducing overhead in NR [refer C1; page 1 section 2; Observation 3].

Regarding claim 11, Z1 fails to disclose the controller is further configured to concatenate the RLC header and a PDCP header and omit a portion of a sequence number of a header.  
	C1 discloses a discussion into the benefits of concatenation at PDCP [page 1; section 1], a header can be shared between PDCP and RLC by using PDCP concatenation [page 1; section 2; Observation 1], PDCP concatenation reduces RLC sequence number (SN) consumption (i.e. omit a portion of a region in which a sequence number of an RLC layer is stored) [page 1 section 2; Observation 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using a PDCP layer and RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP concatenation that would reduce RLC SN consumption or use as taught by C1.  One would be motivated to do so to provide a means of reducing overhead in NR [refer C1; page 1 section 2; Observation 3].

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of O1, as applied to claim 1, in further view of Samsung et al. (“PDCP PDU Format for NR”)(S1 hereafter).

Regarding claim 10, Z1 fails to disclose when not using the second data for control, the controller is further configured to omit an information element that is included in a PDCP header and that indicates whether the second data is for a control plane or for a user plane.  
	S1 discloses that for a PDCP data PDU in a control plane, a D/C field (i.e. information element), which is used to identify whether PDCP data is for user data or control data, is not provided (i.e. omitted)[page 1; section 2; Table 1; “LTE has different PDCP PDU formats for C-plane and U-plane, respectively and U-plane has two distinct formats for PDCP data PDU and PDCP control PDU, which are differentiated by D/C field.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an PDCP layer [refer Z1; paragraph 0132] for communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP formatting that would not use a D/C field according to data use as taught by S1.  One would be motivated to do so to reduce UE processing load in NR [refer S1; page 1 section 2].

Regarding claim 12, Z1 fails to disclose when not using the second data for control, the controller is configured to omit an information element that is included in the header and that indicates whether the second data is for a control plane or for a user plane.  
	S1 discloses that for a PDCP data PDU in a control plane, a D/C field (i.e. information element), which is used to identify whether PDCP data is for user data or control data, is not provided (i.e. omitted)[page 1; section 2; Table 1; “LTE has different PDCP PDU formats for C-plane and U-plane, respectively and U-plane has two distinct formats for PDCP data PDU and PDCP control PDU, which are differentiated by D/C field.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an PDCP layer [refer Z1; paragraph 0132] for communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP formatting that would not use a D/C field according to data use as taught by S1.  One would be motivated to do so to reduce UE processing load in NR [refer S1; page 1 section 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. (US Pub. 2017/0288821) discloses that a segment offset field that indicates a start point of the segmentation data may be added to the RLC header, and if the segment offset is set to 0 even in case of segmented data, the SO field may be omitted [paragraph 0232].
Takeda et al. (US Pub. 2021/0058919) discloses that a number of bits of the UCI for URLLC can be multiplexed with the UCI for eMBB on a PUCCH [paragraph 0147].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412